FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 28, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 JERRY LEWIS DEDRICK,

               Petitioner - Appellant,                   No. 10-1183
          v.                                   (D.C. No. 1:10-CV-00517-ZLW)
 CHARLES DANIELS, Warden,                                  (D. Colo.)

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Jerry Lewis Dedrick, a federal prisoner appearing pro se, appeals the

district court’s dismissal of his application for relief under 28 U.S.C. § 2241. We

agree with the district court’s decision that Mr. Dedrick has failed to assert a

denial of his due-process rights. Accordingly, we affirm.

      On April 21, 2009, Mr. Dedrick was involved in a fight with another

prisoner at the Federal Correctional Institution (Medium) in Beaumont, Texas.


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The incident was investigated, and on April 23 Mr. Dedrick was provided with a

copy of an incident report prepared by Bureau of Prisons (BOP) staff informing

him that he was being charged with fighting. On April 27 the Unit Disciplinary

Committee (apparently after a meeting) referred the matter to the Disciplinary

Hearing Officer, who conducted a hearing on May 20. Mr. Dedrick was

sanctioned by the loss of 27 days of good-conduct time, 100 days’ confinement in

the special housing unit, and transfer to USP-Florence.

      After exhausting his administrative remedies, Mr. Dedrick filed his

application under § 2241 in the United States District Court for the District of

Colorado on March 5, 2010. He contended that his due-process rights were

violated (1) because he did not receive written notice of the disciplinary process

against him within 24 hours of the incident, as required by Wolff v. McDonnell,

418 U.S. 539 (1974), and prison rules; (2) because he did not receive a hearing

within 72 hours; and (3) because prison officials sabotaged his administrative

remedies. The district court dismissed the action.

      On appeal Mr. Dedrick claims only that his due-process rights under Wolff

and prison rules were violated because he was not given notice of the proceedings

against him within 24 hours of the incident. Because there are no material factual

disputes, we review his claim de novo. See United States. v. Eccleston, 521 F.3d

1249, 1253 (10th Cir. 2008).




                                         -2-
      Mr. Dedrick’s Wolff argument fails because he misreads that opinion.

Wolff requires that the accused in a prison-disciplinary action be given written

notice of the charges no less than 24 hours before a hearing on those charges. It

sets no time limit for providing notice of charges after an incident.

      Mr. Dedrick’s argument based on prison rules also fails. To begin with, “a

failure to adhere to administrative regulations does not equate to a constitutional

violation.” Hovater v. Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir. 1993).

Moreover, Mr. Dedrick has not established a violation of prison rules. He relies

on two rules. First, a BOP regulation states: “Staff shall give each inmate

charged with violating a Bureau rule a written copy of the charge(s) against the

inmate, ordinarily within 24 hours of the time staff became aware of the inmate’s

involvement in the incident.” 28 C.F.R. § 541.15(a) (emphasis added). Second,

BOP internal rules state: “The investigating officer is ordinarily appointed within

24 hours of the time the violation is reported. It is suggested that the

investigation be initiated and ordinarily completed within 24 hrs. of this

appointment.” BOP Program Statement 5270.07, Ch. 5 § 1(b) (emphasis added).

The language employed in these rules makes clear that the time frames are

aspirational, not mandatory. And Mr. Dedrick makes no showing, or even a

claim, that he was prejudiced by the slight delay beyond the optimal timing.

Accordingly, this argument has no merit.




                                         -3-
      We AFFIRM the judgment of the district court. We GRANT Mr. Dedrick’s

motion for leave to proceed in forma pauperis.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                       -4-